DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2019/0011656 to Sato et al in view of USPAT 9,841,573 to Debban et al.
 	Sato discloses the following.
 	Claim 1. (Currently Amended) An optical fibre ribbon stack for use in an optical fiber cable, the optical fibre ribbon stack (see fig. 3D) comprising:
a plurality of optical fibre ribbons, wherein each optical fibre ribbon of the plurality of optical fibre ribbons has one or more base access, wherein each optical fibre ribbon is partially or fully coated with a coating layer 14 (see fig. 
 	Sato discloses every aspect of claimed invention except for the perfect square shape configuration.  Debban shows a general teaching of utilizing the perfect square shape configuration (see column 4, lines 21-29) for the purpose of providing higher fiber densities.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Sato’s device to include the perfect square shape configuration as shown in Debban for the purpose of providing higher fiber densities.  It is clear this would improve the device.  
 	Claim 2. (Previously Presented) The optical fibre ribbon stack as claimed in claim 1, wherein the plurality of optical fibre ribbons has a plurality of slits to split the optical fibre ribbon for two or more base access. See fig. 3D.
 	Claim 3. (Previously Presented) The optical fibre ribbon stack as claimed in claim 1, wherein the optical fibre ribbon is one of a regular flat ribbon, an

 	Claim 4. (Currently Amended) The optical fibre ribbon stack as claimed in claim 1, wherein the optical fibre ribbon has corrugated surface on top surface and bottom surface, wherein the slit is on the top surface of the optical fibre ribbon. See fig. 3D.
 	Claim 5. (Currently Amended) The optical fibre ribbon stack as claimed in claim 1, wherein the coating layer bonds the plurality of optical fibres, wherein the coating layer is made of a single layer of matrix material. See ¶0067.
 	Claim 6. (Currently Amended) The optical fibre ribbon stack as claimed in claim1, wherein the coating layer of the optical fibre ribbon has uniform thickness throughout the plurality of optical fibres. See fig. 3D.
 	Re claim 7, see column 4, lines 21-29.
 	Claim 10. (Previously Presented) The optical fibre ribbon stack as claimed in claim 1, wherein the slit is one of a “V” shaped and “U” shaped. Fig. 3D shows the V shape.
 	Claim 11. (Previously Presented) The optical fibre ribbon stack as claimed im claim 1, wherein each of the plurality of optical fibre ribbons has pitch value equal to height of each of the plurality of optical fibre ribbons. Fig. 3D shows the claimed feature.

 	Re claims 13-15, Debban shows in column 4, lines 21-29 the same number of optical fibers in vertical and horizontal direction, 24 x 24.
 	Re claims 16-17, Debban shows in column 4, lines 21-29 the 250µm optical fibers are used.  Therefore the height of ribbon is about 6mm, and the width is about 6mm.
 	Re claim 18, Sato discloses every aspect of claimed invention except for the claimed number. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to have the claimed number as needed since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d272, 205 USPQ 215 (CCPA 1980).
 	Re claim 19, Debban shows in column 4, lines 21-29 that 250µm fibers are used.  Therefore, each of the plurality of optical fibers is aligned at a pitch about 200 µm. 
 	Claim 20. (Previously Presented) The optical fiber ribbon stack as claimed in claim 2, wherein at least two slits of the plurality of slits are stmmultaneously used to access the two or more base access. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.